UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-6374



LACY LEE WILLIAMS,

                Plaintiff - Appellant,

          v.


WAKE COUNTY JAIL,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Malcolm J. Howard, Senior
District Judge. (5:07-ct-03169-H)


Submitted:   April 17, 2008                 Decided: April 24, 2008


Before WILKINSON, NIEMEYER, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lacy Lee Williams, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Lacy Lee Williams appeals the district court’s order

dismissing his 42 U.S.C. § 1983 (2000) complaint as frivolous under

28 U.S.C. § 1915(e)(2)(b) (2000).   We have reviewed the record and

find that no reversible error.      Accordingly, we affirm for the

reasons stated by the district court.      Williams v. Wake County

Jail, No. 5:07-ct-03169-H (E.D.N.C. Feb. 29, 2008).        We deny

Williams’ motions for appointment of counsel and for injunctive

relief. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.


                                                           AFFIRMED




                              - 2 -